Citation Nr: 0030402	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  96-05 050	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for low back pain with 
numbness of the left hip, left thigh and left leg.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel





INTRODUCTION

The veteran reportedly had active military service from June 
1980 to June 1983; however, according to computerized data of 
record, the veteran served from July 1980 to July 1983.  His 
claim comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office in Columbia, South 
Carolina (RO).  In November 1997 and November 1999, the Board 
remanded this case to the RO for additional development. 


REMAND


The veteran claims that he developed a low back disorder as a 
result of a back injury he sustained during service in 1981, 
when he fell after pulling heavy cable that was caught on a 
ground rod.  A review of the record discloses that, before 
the Board can decide the merits of the veteran's claim, 
additional action by the RO is necessary.  

In November 1997 and November 1999, the Board remanded this 
claim to the RO for two purposes: (1) to contact the veteran 
for the names and addresses of all VA and private health care 
providers who had treated his back and to obtain and 
associate with the claims file records of this treatment, 
including those held by Drs. Flandery, Keller, Poole and 
Trujilliano and Spartansburg Hospital; and (2) to schedule 
the veteran for orthopedic and neurological examinations, 
during which medical opinions were to be rendered regarding 
the nature and etiology of any current low back disorder 
shown to exist.  

Following the issuance of the November 1999 Remand, the RO 
unsuccessfully endeavored to develop the veteran's claim as 
instructed.  In December 1999, the RO contacted the veteran 
by letter and requested him to furnish the names, addresses 
and approximate dates of treatment from all VA and non-VA 
health care providers and to complete the enclosed 
authorizations for release of the treatment records.  The 
veteran did not respond.  As well, in March 2000, the RO 
notified the veteran that a VA examination of his back was 
being requested and that he would be notified when the 
examination date was known.  It is unclear whether the 
veteran was later notified of the scheduled examination date, 
but regardless, he failed to attend the scheduled 
appointment.  Thereafter, in April 2000 and June 2000, 
respectively, the RO issued a supplemental statement of the 
case and transferred the claims file to the Board for final 
adjudication.   

In July 2000, the veteran sent his representative a letter 
indicating that he missed the 
scheduled VA examination because he did not receive the 
letter notifying him of the date of the examination until a 
week after the examination was scheduled.  (He also indicated 
that this had previously happened on approximately five other 
occasions.)  In his letter, the veteran explained that he was 
homeless, had no car and limited mobility, and needed to be 
notified of scheduled examinations earlier so that he could 
make arrangements to attend the examinations.  The 
documentation of record does not include the notification 
letter to which the veteran refers or information indicating 
when the notification was sent; therefore, it is impossible 
to determine when it was sent. 

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) has 
held that the Board must ensure compliance with remand 
orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In this case, because it is unclear whether the RO notified 
the veteran of his scheduled examination date in a timely 
manner, the Board is unable to find that the RO complied 
completely with the November 1997 and November 1999 remand 
orders.  Accordingly, the Board must remand this claim to the 
RO again for completion of all previously ordered 
development.  

This previously ordered development includes obtaining 
medical opinions as to whether it is at least as likely as 
not that the veteran's current back disorder is related to 
his period of active service.  Service medical records 
confirm that the 




veteran was treated on multiple occasions for back pain, 
including once in April 1981, when he reportedly twisted his 
back while working with cable.  Post-service medical records 
confirm that the veteran currently has a back disorder that 
causes pain and radiating numbness.  The question remains 
whether the post-service disorder is etiologically linked to 
the in-service complaints of back pain.

The Board notes that, in a statement received in July 2000 
and a Written Brief Presentation dated November 2000, the 
veteran and his representative indicate that the veteran has 
a new mailing address and home phone number.  On Remand, to 
ensure that the veteran receives notification of the date of 
the scheduled VA examinations and is given sufficient lead 
time to make arrangements to attend these examinations, the 
RO should utilize this new address and send the notification 
letter to the veteran several weeks before the date of the 
scheduled examinations.

During the pendency of this appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) became 
effective.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  In addition to eliminating the requirement 
that the veteran submit evidence of a well-grounded claim 
(which, in this case, had been found in the earlier Board 
decision), it provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also included new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part , if any, VA 
will attempt to obtain on behalf of the claimant.  In this 
regard, while the claim is in remand status, the RO should 
provide the veteran one more opportunity to assist the RO in 
obtaining and associating with the claims file possibly 
pertinent medical records of the veteran's back treatment.  
Although the veteran did not provide any information to the 
RO when the claim was last remanded, while his claim is again 
in remand status, he must be given another opportunity to 
submit, or to assist the RO in obtaining, evidence pertinent 
to his claim.  See Kutscherousky v. West, 12 Vet. App. 369, 
373 (1999) (holding that an appellant has a right to submit 
additional evidence and argument on all matters the Board has 
remanded to the RO).  That notwithstanding, the Board again 
reminds the veteran that the duty to assist is not one-sided; 
rather, the veteran is obligated to furnish the VA with the 
information that is necessary to obtain relevant evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1990).

For the reasons indicated above, this case is remanded to the 
RO for the following development:

1.  The RO should contact the veteran and 
give him one last opportunity to provide 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
treated him for low back complaints 
following his separation from active 
service, including Drs. Flandery, Keller, 
Poole, and Trujilliano, and Spartansburg 
Hospital.  After securing any necessary 
authorizations, the RO should obtain and 
associate with the claims file all 
records of this treatment, including 
those from the orthopedic clinic at 
Spartanburg Hospital, where the veteran 
visited on March 23, 1994.  The RO should 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000.

2.  The RO should then schedule the 
veteran for orthopedic and neurological 
examinations for the purpose of 
determining the etiology of any low back 
disorder shown to exist.  Prior to the 
examinations, the RO should provide the 
examiners with the veteran's claims file 
and a copy of this Remand for review.  
After reviewing the claims file and 
conducting a thorough examination, during 
which all indicated testing should be 
accomplished, the examiners should 
express opinions as to whether it is at 
least as likely as not that any current 
low back disorder is related to the 
veteran's period of active service.  The 
examiners should express clearly the 
rationale on which they base their 
opinions.  

3.  The RO should review the examination 
reports to determine whether they comply 
with the previous instruction.  If the 
reports are inadequate, they should be 
returned to the examiners for completion.

4.  Once all development has been 
completed, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
is not granted, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an opportunity to respond 
thereto before the record is returned to 
the Board for further review.

The purpose of this REMAND is to ensure that the veteran is 
afforded due process and to obtain additional medical 
information.  At this time, the Board does not intimate any 
opinion as to the merits of this appeal. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


